DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) wherein relationships exist between the WIT and CIT, with a higher WIT requiring a lower CIT and a lower WIT enabling a higher CIT.  The recitation that the CIT and WIT values are inverse to one another is a judicial exception, as applicants have “discovered” this natural law of how WIT and CIT can be optimized to enable stem cell viability. This judicial exception is not integrated into a practical application because the additional elements measuring the WIT and CIT and limiting them to certain time ranges only further recites the natural laws that applicants’ have discovered – that WIT and CIT have optimal ranges and the only reason these times are “measured” is to limit them. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the recited steps appear to be active steps – the measuring and the limiting of WIT and CIT.  Notably, applicants do not recite “recovering a cadaver” or “cooling the cadaver” – but rather they recite measuring a timer period and then ensuring the time period meets certain restrictions.  These do not provide additional elements that add more than the judicial exception, rather they define what data is needed to apply the inverse correlation between WIT and CIT. That data collection itself does not appear to be concrete – couldn’t an hypothertical infringer of the claims be a person standing by, watching the process occur and “measuring” these times, while confirming the time limits are followed?  
If applicants recited performing concrete steps, (e.g. recovering a cadaver and placing it in a cooling environment or condition, wherein the time from when the cadaver is recovered to when it is placed in a cooling environment is 0.5-8 hours) that would help move the claims towards patent eligible subject matter.  In addition to this, the inverse relationship between WIT and CIT still must be integrated into a practical application – for example the extraction of the stem cells which have increased viability over stem cells extracted outside the range.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  obtaining stem cells from a human cadaver bone – no steps are recited which actually involve physical steps that extract stem cells.  The preamble’s recitation that the claim is a method for obtaining stem cells requires that stem cells actually be obtained.  There is a large body of literature on how to retrieve stem cells from bones, so a person of ordinary skill in the art does not require detailed directions.  The claims, however, do not ever recite steps which lead to stem cells being obtained from cadaver bone, as all the steps of the method can be completed and only the “processing” of the cadaver bone for extraction has begun.  
Claims 37-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that warm ischemia time (WIT) is measured (step 1), WIT is limited to a time range (step 2), cold ischemia time (CIT) is measured (step 3) and CIT is limited (step 4).  The numbering of the steps indicates a chronology; however, this cannot be, as one cannot measure something followed by limiting it to a time in a certain range – the measurement of the actual time can only come after and/or concurrent with the limiting of the thing being measured.  


The terms “higher WIT” and “lower CIT” in claim 1 are a relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The chief problem with the these terms is not that a “high WIT” or “low CIT” cannot be defined, it is that the exact point at which a “higher WIT” ceases to be a higher WIT is not readily ascertainable.  The same issue is present with a “lower CIT”.
Additionally, the third wherein clause of claim 37 recites, “the sum of WIT and CIT forty hour of less” – a verb, presumably “is” is needed.  This wherein clause has an additional problem: it recites that the sum of WIT and CIT are forty hours or less, but the CIT is recited as being up to 40 hours.  As the WIT cannot be 0 (0.5 hours is its lower limit), the range provided by the WIT and the CIT are not consistent with the total provided by the sum of the WIT and CIT.  
Conclusion
Art which pertains to the area of the claimed invention includes:
     	Brubaker et al. (Cell Tissue Bank, 2016)
Saegeman et al. (Eur J Clin Microbiol Infect Dis, 2009), and 
Urso (J App Physio, 1957)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632